Citation Nr: 1040836	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Propriety of reduction of evaluation of service-connected 
sarcoidosis from 60 percent disabling to 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
October 1990 to December 1999.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which reduced the of evaluation of service-connected sarcoidosis 
from 60 percent disabling to 30 percent disabling.

In July 2008, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ), commonly referred to as 
a Travel Board hearing.  A transcript of this hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  A May 2000 rating decision granted service connection for 
sarcoidosis and assigned an initial 60 percent rating.

2.  Following an August 2004 VA examination, in a rating decision 
later that same month, the RO proposed to reduce the evaluation 
of service-connected sarcoidosis from 60 percent disabling to 30 
percent disabling.

3.  By a letter dated in September 2004, the RO notified the 
Veteran that it proposed to reduce the 60 percent evaluation, and 
enclosed the August 2004 rating decision discussing the medical 
evidence reflecting improvement in his service-connected 
condition.

4.  By a letter dated October 2004, the Veteran disagreed with 
the reduction based on his assertions of no improvement of his 
extra-pulmonary symptoms but submitted no additional medical 
evidence.

5.  By a rating decision dated in December 2004, the RO 
implemented a reduction to 30 percent, effective March 1, 2005.  
Notice of the reduction was mailed to the Veteran in December 
2004.

6.  A comparison of the medical evidence on which the 60 percent 
disability rating was awarded with the evidence received in 
connection with the rating reduction does not reflect an 
improvement in the service-connected sarcoidosis.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent evaluation for 
sarcoidosis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.97, 
Diagnostic Code 6846 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim. Under 38 U.S.C.A. § 5103, VA must notify the claimant of 
any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide. 38 C.F.R. § 3.159(b).

Inasmuch as this case involves a rating reduction rather than a 
rating increase, there are specific notice requirements, found in 
38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in 
ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements 
for reductions in disability compensation ratings.  When a 
reduction is anticipated, the beneficiary must be notified of the 
proposed reduction, with notice of the reasons for the proposed 
reduction.  Further, the beneficiary must be allowed a period of 
at least 60 days to submit additional evidence to show that the 
rating should not be reduced. After the allotted period, if no 
additional evidence has been submitted, final rating action will 
be taken and the rating will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating expires. 38 
C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA 
must comply with those provisions rather than the notice and duty 
provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which 
may be used in such determinations); see also Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc) (standards for review of evidence).

Given the favorable disposition of the reduction issue decided 
below, any possible deficiencies in the duty to notify and to 
assist with respect to the current appellate review of those 
claims constitute harmless error and will not prejudice the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.	Analysis

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence, but only after following certain procedural 
guidelines.  The RO must issue a rating action proposing the 
reduction and setting forth all material facts and reasons for 
the reduction.  The Veteran must then be given 60 days to submit 
additional evidence and to request a predetermination hearing. 
Then a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from the 
date of notice to the Veteran of the final action expires. 38 
C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 60 to 30 
percent for sarcoidosis, were properly carried out by the RO.  In 
September 2004, the RO notified the Veteran of a proposed rating 
reduction (issued in an August 2004 rating decision), and the RO 
instructed the Veteran to submit within 60 days any additional 
evidence to show that his rating should not be reduced.  The RO 
took final action to reduce the disability rating in a December 
2004 rating decision, in which the rating was reduced from 60 to 
30 percent, effective March 1, 2005.  The RO informed the Veteran 
of this decision by letter dated December 20, 2004.  Thus the RO 
properly carried out the procedural requirements under 38 C.F.R. 
§ 3.105(e) for reduction of the schedular disability rating from 
60 to 30 percent for sarcoidosis.  The Veteran does not contend 
otherwise.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  The requirements for reduction of ratings in effect 
for five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b), which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination. See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, for other disabilities that are likely to improve, that 
is, disabilities for which a rating has been in effect for less 
than five years, re-examinations disclosing improvement in 
disabilities will warrant a rating reduction. 38 C.F.R. § 
3.344(c). Specifically, it is necessary to ascertain, based upon 
a review of the entire recorded history of the condition, whether 
the evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations. In addition, it must be determined that an 
improvement in a disability has actually occurred and that such 
improvement actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 
4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  However, post-reduction evidence may not be used 
to justify an improper reduction.

Under 38 C.F.R. § 3.344(c), the pertinent disability rating must 
have continued for five years or more before the criteria in 
paragraphs (a) and (b) of that section become applicable.  Here, 
since the 60 percent evaluation was granted in May 2000, 
effective December 11, 1999, and reduced to 30 percent in 
December 2004, effective March 1, 2005, the 60 percent rating had 
not been in effect for the requisite five- year period of time as 
set forth at 38 C.F.R. § 3.344(a) and (b). As such, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are not directly 
applicable in this instance.

The RO considered the following criteria under 38 C.F.R. § 4.97, 
Diagnostic Code 6846 when considering whether a reduction was 
warranted.  Under this code provision, a 30 percent rating is 
assigned where there is pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  The next higher rating of 60 percent rating is 
assigned where there is pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  And the 
highest rating of 100 percent is assigned where there is cor 
pulmonale (right heart failure) or cardiac involvement with 
congestive heart failure; or progressive pulmonary disease with 
fever, night sweats, and weight loss despite treatment.  38 
C.F.R. § 4.97, DC 6846.

In the note that follows Diagnostic Code 6846, it is indicated 
that active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, chronic bronchitis 
with pulmonary function test (PFT) showing Forced Expiratory 
Volume at one second (FEV-1) of 56 to 70 percent predicted, FEV-
1/Forced vital capacity (FVC) of 56 to 70 percent predicted, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) of 56 to 65 percent predicted warrants 
a 30 percent rating; FEV-1 of 40 to 55-percent predicted, FEV-
1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55-percent 
predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit) warrants a 60 percent rating. When 
there is FEV-1 less than 40 percent of predicted value, FEV-1/FVC 
less than 40 percent, DLCO (SB) less than 40-percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy a 100 percent rating is 
warranted.

The critical evidence considered by the RO in granting a 60 
percent disability rating is the Veteran's service treatment 
records (STRs) especially his separation examination in November 
1999.  The report of that examination shows various extra-
pulmonary symptoms including hematemesis, arthralgia, pruritis, 
weight changes, GI problems and headaches all related to the 
Veteran's sarcoidosis flare-ups.  The Veteran also reported 
extra-pulmonary symptoms of his sarcoidosis in his December 1999 
claim of severe weight loss/gain, swollen spleen, severe tiring, 
chest lymph nodes/scar tissue, severe eye irritation, night 
sweats, weakened immune system, chronic itching, skin fungus, 
stomach pain, headaches, leg cramps, kidney stones, damaged left 
kidney, joint pain of the ankles, knees, shoulders, back and hip, 
and sinus congestion.  The RO acknowledged these symptoms in the 
May 2000 rating decision referenced multi-organ involvement, 
however, chose to rate under the pulmonary criteria listed in DC 
6846 rather than as the separate extra-pulmonary complications 
because the Veteran's extra-pulmonary symptoms come and go.

A March 2004 VA treatment note indicated that the Veteran's 
sarcoidosis was in remission but that when the Veteran has a 
flare-up he has fever, leg pains, and malaise.  The report 
indicated that the Veteran was continuing to take steroids to 
control his sarcoidosis and had not had a flare-up in 6-8 months.

The August 2004 VA examination found that the Veteran's 
sarcoidosis was stable and pretty well-controlled on his current 
treatment.  The Veteran reported symptoms of night sweats, 
fevers, chills, increasing joint pain, and dry eyes.  His 
pulmonary function tests were normal.

Following the August 2004 VA examination, in a November 2005 
rating decision the RO proposed to reduce the disability rating 
from 60 to 30 percent.  The report of the August 2004 VA 
examination contains the main evidence used to support the RO's 
August 2004 rating decision to reduce the disability rating.  In 
that rating decision the RO proposed to reduce the disability 
rating from 60 to 30 percent, a rating that was effectuated in 
the December 2004 rating decision.

A September 2004 VA treatment record indicates the Veteran had 
some sarcoid symptoms in the past month of night sweats and 
fatigue and took prednisone daily for 3 weeks.  His primary care 
physician indicated that these short courses of prednisone are 
significantly less frequent than in past years.  The examiner 
indicated hypertension and dry eyes.

In the Veteran's October 2004 letter, he reported that he had 
daily joint pain in his shoulders, back, ankles, and hips and 
muscle weakness.  He reported that he had severe headaches and 
irritated, dry, red eyes.  He reported that he gets severe, 
recurrent, itchy rashes two to three times a month.  He also 
reported weight changes and high blood pressure from the 
prolonged steroid use. 

An April 2005 VA treatment record indicates that the Veteran had 
continued to take prednisone for sarcoidosis flares, although 
less frequently than in the past.  The Veteran continued to 
complain of night sweats and fatigue.  He had hypertension and 
dry eyes.

The Board finds that the RO failed to properly apply the rating 
criteria to the Veteran's disability.  The diagnostic code for 
sarcoidosis DC 6846 clearly indicates the rating criteria for 
when there is pulmonary involvement but directs the rater to rate 
extra-pulmonary involvement under the specific body system 
involved.  The Veteran's original rating decision referenced 
multi-organ involvement, however, chose to rate under the 
pulmonary criteria because the Veteran's symptoms come and go.

The RO's August 2004 rating decision considered solely the 
pulmonary criteria and failed to consider the Veteran's extra-
pulmonary symptoms of severe weight loss/gain, swollen spleen, 
severe tiring, chest lymph nodes/scar tissue, severe eye 
irritation, night sweats, weakened immune system, chronic 
itching, skin fungus, stomach pain, headaches, leg cramps, kidney 
stones, damaged left kidney, joint pain of the ankles, knees, 
shoulders, back and hip, and sinus congestion which were 
referenced in the initial grant of service connection and 
presumably factored into the 60 percent rating initially 
assigned. 

Overall the medical evidence as well as the Veteran's testimony, 
indicates that the Veteran's extra-pulmonary symptoms 
retinopathy, arthralgia, pruritis, weight changes, GI problems 
and headaches all continued from time of the Veteran's initial 
rating to his reduction in December 2004.  As these extra-
pulmonary symptoms were the basis for the higher 60 percent 
rating despite only intermittent steroid use, the Veteran's 60 
percent rating should continue based on the continuation of these 
symptoms.  Therefore, because the evidence shows that there has 
been no actual improvement in the Veteran's sarcoidosis since May 
2000, the Board finds that restoration of the 60 percent rating 
for this disability is warranted. Brown, supra.


ORDER

The 60 percent rating for sarcoidosis is restored, effective the 
date of the prior reduction, March 1, 2005.  The appeal is 
granted.


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


